FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONNA LYNN BRADLEY,                              No. 13-15677

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00980-SRB

  v.
                                                 MEMORANDUM*
CAREMARK RX LLC,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Donna Lynn Bradley appeals pro se from the district court’s summary

judgment in her employment action alleging age and sex discrimination, and

retaliation, in connection with her termination. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1151, 1155 (9th Cir. 2010). We affirm.

        The district court properly granted summary judgment on Bradley’s age

discrimination claim because Bradley failed to raise a genuine dispute of material

fact as to whether she was performing her job satisfactorily, or whether she was

replaced by a substantially younger employee with equal or inferior qualifications.

See Sheppard v. David Evans & Assocs., 694 F.3d 1045, 1049 (9th Cir. 2012)

(setting forth elements of prima facie case of discrimination under the Age

Discrimination in Employment Act).

        The district court properly granted summary judgment on Bradley’s sex

discrimination claim because Bradley failed to raise a triable dispute as to whether

she was qualified for the job, or whether similarly situated men were treated more

favorably. See Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1062 (9th Cir.

2002) (setting forth elements of prima facie case of sex discrimination under Title

VII).

        The district court properly granted summary judgment on Bradley’s

retaliation claim because Bradley failed to raise a triable dispute as to whether

there was a causal link between any protected activity and her termination. See id.

at 1064 (setting forth elements of prima facie case of retaliation under Title VII).

        AFFIRMED.


                                           2                                    13-15677